Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 1 of 12                       PageID #: 157




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


OMNI TECHNOLOGIES, LLC,                           )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   CIVIL ACTION 20-0175-WS-B
                                                  )
KNOW INK, LLC,                                    )
                                                  )
       Defendant.                                 )


                                              ORDER
       This matter comes before the Court on defendant Know Ink, LLC’s Motion to Dismiss or
in the Alternative to Transfer Venue (doc. 10). The Motion has been briefed and is now ripe for
disposition.
I.     Background.
       Plaintiff, Omni Technologies, LLC, brought this action in this District Court against
defendant, Know Ink, LLC.1 The dispute arises from a commercial relationship between the
parties, as memorialized in a series of contracts. Pursuant to the first of those agreements,
entered into on July 21, 2015, Omni was designated the sole distributor of Know Ink’s electronic
poll books, known as “Poll Pads,” for the states of Alabama and Mississippi, with the exclusive
right to market, promote and solicit sales of Poll Pads in those territories. (Doc. 1, ¶ 6.) After




       1
                 Federal jurisdiction appears properly predicated on the diversity provisions of 28
U.S.C. § 1332, inasmuch as the Complaint adequately alleges complete diversity of citizenship
between plaintiff and defendant (including diverse citizenship of the members of each LLC
party), and affirmatively pleads an amount in controversy far in excess of the $75,000
jurisdictional minimum, exclusive of interest and costs. (Doc. 1, ¶¶ 1-3.) Indeed, the unpaid
sales commissions alone, which are merely a portion of the damages that Omni seeks to recover
in this action, are alleged to be in an amount exceeding $263,000. (Id., ¶ 15.)
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 2 of 12                        PageID #: 158




some disagreement emerged, the parties renegotiated their agreements and entered into a new
Distributor Agreement (the “Contract”) on March 31, 2017. (Id., ¶ 9.)2
       By the express terms of the Contract, “KNOW iNK hereby appoints and grants [Omni]
the exclusive and non-assignable right to market, promote and solicit orders on behalf of KNOW
iNK” in the designated “Distributor Territory” of “State of Alabama and all counties therein.”
(Doc. 1, Exh. B, Art. II, § 1 & Exh. B.) The Contract further provided that Know Ink would
provide certain specified compensation to Omni for these distributor services, in the form of
commissions in prescribed amounts and percentages. (Id., Art. II § 4 & Exh. D.) The Contract
was for a term of three years, subject to prior termination “with cause” as defined in the
Contract. (Id., Art. VIII, § 3.) In the event of termination, the Contract specified that “the
parties shall not be relieved of … its [sic] obligation to pay any monies due, or to become due, as
of or after the date of termination.” (Id., Art. VIII, § 4.) On its face, the Contract “shall be
governed by the laws of the State of Missouri.” (Id., Art. X, § 5.)
       According to the well-pleaded factual allegations of the Complaint, which are taken as
true for purposes of defendant’s Rule 12(b)(6) Motion,3 as of September 1, 2017, nine Alabama
counties had purchased Know Ink’s Poll Pads, but Know Ink attempted to divert credit for those
sales away from Omni “in an effort to circumvent the parties’ compensation agreement.” (Doc.
1, ¶ 11.) The Complaint goes on to allege that on April 2, 2018, Know Ink transmitted to Omni a
“Notice to Cure Breach of Contract and Demand for Compliance with Distributor
Responsibilities,” itemizing eight alleged failures by Omni that were “generic in nature” and

       2
                A copy of the Contract is attached to the Complaint; moreover, that document is
central to Omni’s claims and its contents are not in dispute. Accordingly, the Contract is
properly considered in analyzing defendant’s Motion to Dismiss under Rule 12(b)(6) without
converting the Motion into one for summary judgment. See, e.g., Horlsey v. Feldt, 304 F.3d
1125, 1134 (11th Cir. 2002) (explaining “incorporation by reference” doctrine, “under which a
document attached to a motion to dismiss may be considered by the court without converting the
motion into one for summary judgment only if the attached document is: (1) central to the
plaintiff’s claim; and (2) undisputed,” in the sense that “the authenticity of the document is not
challenged”) (citations omitted).
       3
                See, e.g., Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010) (in
reviewing Rule 12(b)(6) motion, court must “accept[] the facts alleged in the complaint as true,”
“draw[] all reasonable inferences in the plaintiff’s favor,” and “limit[] our review to the four
corners of the complaint”); but see Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011)
(“Legal conclusions without adequate factual support are entitled to no assumption of truth.”).


                                                 -2-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 3 of 12                          PageID #: 159




demanding compliance by Omni within 30 days. (Id., ¶¶ 12-13.)4 The Complaint further alleges
that Omni responded to the Notice within two weeks, but “was unable to determine the exact
nature of Know Ink’s complaint or resolve the conflict.” (Id., ¶ 14.) Omni specifically pleads
that it “fulfilled its obligations at its own time and expense,” but that Know Ink breached the
Contract by failing to pay Omni commissions owed on sales to 13 counties and denying Omni
the opportunity to provide technical support to those counties. (Id., ¶¶ 15, 19.)
        Based on these alleged facts and circumstances, Omni asserts a string of purely state-law
claims against Know Ink, including causes of action for breach of contract, bad faith, conversion,
unjust enrichment, and open account. To the extent that any portion of Omni’s Complaint may
survive Rule 12(b)(6) scrutiny, Know Ink requests that venue be transferred to the United States
District Court for the Eastern District of Missouri under 28 U.S.C. § 1404(a) for the convenience
of the parties and witnesses, in the interests of justice. Omni opposes all relief sought in
defendant’s Motion.
II.     Analysis.
        A.      Rule 12(b)(6) Motion.
                1.      Governing Legal Standard.
        Defendant’s Motion to Dismiss argues that each of the five claims asserted in the
Complaint fails to state a claim upon which relief can be granted because it is inadequately
pleaded. To satisfy Rules 8(a) and 12(b)(6), Fed.R.Civ.P., a plaintiff must plead “enough facts to
state a claim to relief that is plausible on its face,” so as to “nudge[] [its] claims across the line
from conceivable to plausible.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct.
1955, 167 L.Ed.2d 929 (2007). “A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868


        4
               Plaintiff attached to the Complaint a Notice from Know Ink dated April 2, 2018;
however, it does not appear to the be the same Notice identified in Paragraphs 12 and 13 of the
Complaint. In particular, while the Notice in the Complaint is described as a “Notice to Cure
Breach of Contract and Demand for Compliance with Distributor Responsibilities” for the
Alabama territory, the Notice appended at Exhibit D is titled a “Notice to Terminate Distributor
Agreement” for the Mississippi territory. (Doc. 1, Exh. D.) Given this obvious disconnect and
apparently incorrect exhibit, and pursuant to Horsley, the Court does not consider Exhibit D for
purposes of this Order because that document does not appear central to plaintiff’s claims.


                                                   -3-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 4 of 12                      PageID #: 160




(2009) (citation omitted). “This necessarily requires that a plaintiff include factual allegations
for each essential element of his or her claim.” GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d
1244, 1254 (11th Cir. 2012). Thus, minimum pleading standards “require[] more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
Twombly, 550 U.S. at 555. As the Eleventh Circuit has explained, Twombly / Iqbal principles
require that a complaint’s allegations be “enough to raise a right to relief above the speculative
level.” Speaker v. U.S. Dep’t of Health and Human Services Centers for Disease Control and
Prevention, 623 F.3d 1371, 380 (11th Cir. 2010) (citations omitted). “To survive a 12(b)(6)
motion to dismiss, the complaint does not need detailed factual allegations, … but must give the
defendant fair notice of what the plaintiff’s claim is and the grounds upon which it rests.”
Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010) (citations and internal quotation marks
omitted).
               2.      Breach of Contract Claim (Count 1).
       In Count 1 of the Complaint, Omni asserts a common-law claim against Know Ink for
breach of contract, on the ground that “Know Ink has breached the contract by failing to remit
payment as agreed and denying Omni’s participation in the sales.” (Doc. 1, ¶ 19.) Defendant
now argues that dismissal of Count 1 is appropriate because the Complaint does not properly
plead the elements of a breach of contract claim under Missouri law.5
       To be cognizable under Missouri law, a breach of contract claim requires a showing “that
plaintiff performed or tendered performance pursuant to the contract.” Jennings v. SSM Health
Care St. Louis, 355 S.W.3d 526, 531 (Mo.App. E.D. 2011); see also Williams v. Medalist Golf,
Inc., 910 F.3d 1041, 1045 (8th Cir. 2018) (“Under Missouri law, a breach of contract action
includes the following essential elements: (1) the existence and terms of a contract; (2) that


       5
                 There is some uncertainty in the briefing about whether Missouri law or Alabama
law applies to the causes of action pleaded in the Complaint, with the parties frequently citing
authorities from each jurisdiction to ensure that their bases are covered. As noted, however,
Article X, § 5 of the Contract specifies that “[t]his Agreement shall be governed by the laws of
the State of Missouri.” Moreover, both sides assert in their respective briefs that Missouri law
governs all of Omni’s claims. (Doc. 11, PageID.62 (“It is clear … that Missouri law applies to
the lawsuit, as each of Omni’s claims is based on its contractual relationship with Know Ink.”);
doc. 20, PageID.129 (“Omni agrees with Know Ink that Missouri law applies to this dispute.”).)
In light of the parties’ agreement on this point, the Court will apply Missouri law to all claims for
purposes of adjudicating the Rule 12(b)(6) Motion.


                                                 -4-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 5 of 12                       PageID #: 161




plaintiff performed or tendered performance pursuant to the contract; (3) breach of the contract
by the defendant; and (4) damages suffered by the plaintiff.”) (citation and internal marks
omitted). Know Ink argues that the Complaint lacks factual allegations to support the
performance element, inasmuch as Omni’s pleading concedes that Know Ink sent it multiple
notices of breach and that the parties never resolved that issue. On that basis, Know Ink reasons,
“it is reasonable to infer that Plaintiff did not perform pursuant to the Contract, as required in
order to state a claim for breach of contract.” (Doc. 11, PageID.64.)
       The Court disagrees. Defendant’s argument overlooks the Complaint’s specific
allegation that “Omni fulfilled its obligations” under the Contract. On its face, that allegation
supports a reasonable inference that Omni performed pursuant to the Contract. Additionally,
Know Ink’s rather contorted construction of the factual allegations relating to the “Notice to
Cure Breach of Contract” – and specifically its assertion that those allegations support a
reasonable inference of non-performance – would turn the applicable Rule 12(b)(6) standard on
its head. For purposes of this Motion, the Court draws all reasonable inferences in the plaintiff’s
favor, not the defendant’s. See, e.g., Carruth v. Bentley, 942 F.3d 1047, 1053 (11th Cir. 2019) (in
reviewing a Rule 12(b)(6) dismissal, “[w]e accept all facts alleged in the complaint as true and
draw all inferences in the plaintiff’s favor”). For the reasons already stated, the Complaint
plainly supports a reasonable inference that Omni did perform under the Contract; therefore,
Omni’s pleading of Count 1 is not fatally defective in the manner asserted by Know Ink, and
dismissal on that basis is inappropriate.6
               3.      Bad Faith Claim (Count 2).
       In Count 2 of the Complaint, Omni asserts a claim labeled “bad faith.” From the specific
allegations of that count, however, it is difficult to discern the precise theory under which
plaintiff is traveling. In one paragraph, Omni alleges that “Know Ink’s acts and omissions
amounted to the tort of bad faith.” (Doc. 1, ¶ 22.) In another, Omni cites “Know Ink’s breach of
its duty of good faith and fair dealing.” (Id., ¶ 24.)



       6
                Similarly, defendant’s contention that “Omni’s allegations establish that Omni
failed to perform its obligations under the contract and breached the contract” (doc. 23,
PageID.141) hinges on a restrictive, one-sided reading of the Complaint that is irreconcilable
with black-letter legal principles governing Rule 12(b)(6) motions.


                                                  -5-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 6 of 12                        PageID #: 162




       In seeking dismissal of Count 2, Know Ink insists that “Missouri law does not recognize
‘bad faith’ as an independent tort,” at least outside the insurance context. (Doc. 23, PageID.141.)
Omni does not identify any authority suggesting that there exists a tort of bad faith under
Missouri law in the absence of a bad-faith refusal to settle by an insurance company.
Nonetheless, in response to the Rule 12(b)(6) Motion, Omni explains that “[i]t is the breach of
the covenant of good faith and fair dealing that gives rise to the bad faith claim Plaintiff makes
here.” (Doc. 20, PageID.128.) Clearly, Missouri law does authorize a claim for breach of the
covenant of good faith and fair dealing. See, e.g., Bishop & Associates, LLC v. Ameren Corp.,
520 S.W.3d 463, 471 (Mo. 2017) (“Under Missouri law, a duty of good faith and fair dealing is
implied in every contract.”). Know Ink does not argue otherwise.7
       Under these circumstances, the Motion to Dismiss is granted insofar as Count 2 brings a
claim for the “tort of bad faith,” but is denied insofar as Count 2 is a cause of action for breach
of the implied duty of good faith and fair dealing. That is to say, Omni may proceed as to Count
2, but only under a theory of breach of the covenant of good faith and fair dealing.
               4.      Conversion Claim (Count 3).
       Count 3 of the Complaint is framed as a claim for conversion, predicated on allegations
that “[i]n completing sales of its Poll Pads without paying Omni its commission, Know Ink has
unlawfully obtained monies rightfully belonging to Omni and depriving Omni of such funds.”
(Doc. 1, ¶ 26.) Essentially, then, Omni’s conversion claim is grounded in a theory that Know



       7
                 In its reply brief, Know Ink argues for the first time that Omni has not sufficiently
pleaded a claim for breach of the implied covenant of good faith and fair dealing. (Doc. 23,
PageID.142-43.) Courts generally do not consider new, previously available arguments
presented in a reply brief. See, e.g., GPI-AL, Inc. v. Nissan North America, Inc., 2019 WL
5269100, *5 (S.D. Ala. Oct. 17, 2019) (explaining that “it is improper for a litigant to present
new arguments in a reply brief and that new arguments presented in reply briefs are generally not
considered by federal courts”) (citation and internal marks omitted); SSAB Alabama, Inc. v. Kem-
Bonds, Inc., 2017 WL 6612778, *6 n.10 (S.D. Ala. Dec. 27, 2017) (“new, previously available
arguments cannot be presented for the first time in a reply brief”). Even if this argument were
properly raised, the Complaint appears to plead a plausible cause of action for breach of the
implied covenant of good faith and fair dealing under Missouri law. See generally City of St.
Joseph v. Lake Contrary Sewer Dist., 251 S.W.3d 362, 370 (Mo.App. W.D. 2008) (“The implied
covenant of good faith prohibits contracting party from acting in such a manner as to evade the
spirit of the transaction or … to deny the other party the expected benefit of the contract.”)
(citations omitted).


                                                 -6-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 7 of 12                      PageID #: 163




Ink’s failure to pay $263,564 in commissions owed to Omni is tantamount to conversion of those
funds for its own use.
       In its Motion to Dismiss, Know Ink maintains that these factual allegations do not plead a
cognizable claim for conversion under Missouri law because the claim is for recovery of money,
rather than specific chattel. Missouri case law recognizes such a distinction; indeed, Missouri
courts have explained, “Money represented by a general or ordinary debt is not subject to a claim
for conversion. … As a general rule a claim for money may not be in conversion because
conversion lies only for a specific chattel which has been wrongfully converted.” Gadberry v.
Bird, 191 S.W.3d 673, 675 (Mo.App. E.D. 2006) (citation omitted); see also Perez v. Boatmen’s
Nat’l Bank of St. Louis, 788 S.W.2d 296, 299 (Mo.App. E.D. 1990) (“There is, however, an
additional rule of law that conversion does not lie for a taking of money, only for a taking of
chattel.”). Missouri courts have recognized an exception when a plaintiff places funds in the
custody of a defendant for a specific purpose, but the defendant diverts them to a different
purpose. See Gadberry, 191 S.W.3d at 675-676 (“misappropriated funds placed in the custody
of another for a definite purpose may be subject to a suit for conversion, when the plaintiff
delivers funds to the defendant for a specific purpose, and the defendant diverts those funds to
another, different purpose”). On its face, that exception is inapplicable here.
       Omni’s only counterargument is that the allegedly wrongfully withheld commissions at
issue constitute “specific chattel” pursuant to In re Estate of Boatright, 88 S.W.3d 500 (Mo.App.
S.D. 2002). The Boatright court explained that “money can be an appropriate subject of
conversion when it can be described or identified as a specific chattel.” Id. at 506 (citation and
internal quotation marks omitted). In that case, the Missouri Court of Appeals found the
requisite specific chattel when the plaintiffs sought to recover “the sum of $66,288.50, which
constituted the proceeds received from the sale of Robert’s property that belonged to Robert at
the time of his death.” Id. at 507. Omni would liken the unpaid commissions in this case to the
sale proceeds in Boatright; however, the analogy appears ill-fitting. For aught the Complaint
shows, Know Ink’s customers purchased Poll Pads with undifferentiated funds, commingling the
sales price, the commission, applicable taxes, and so forth. In that circumastance, Omni seeks to
recover ordinary debt or money. There is no allegation that Know Ink’s customers ever made a
specific commission payment of segregated, specifically identified funds. Rather, it appears that
the commissions were simply part of an undifferentiated whole in the sales transaction. This



                                                -7-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 8 of 12                      PageID #: 164




scenario, which plaintiff appears to acknowledge in its Complaint, would appear directly
contradictory of Omni’s “specific chattel” theory. See generally Express Scripts, Inc. v.
Walgreen Co., 2009 WL 4574198 (E.D. Mo. Dec. 3, 2009) (“By its nature, money passes by
delivery and its identity is lost by being changed into other money or its equivalent. … The
plaintiff’s action was not for conversion of the checks but of the money collected on the checks;
hence, there was no conversion.”) (citations omitted).
       Based on the contents of the pleading and the parties’ specific arguments in briefing the
Motion to Dismiss, the Court concludes that Omni’s conversion claim is for money represented
by a general or ordinary debt, not for specific chattel. Therefore, Count 3 is not cognizable under
Missouri law and is properly dismissed at this time.
               5.      Unjust Enrichment Claim (Count 4).
       In Count 4 of the Complaint, Omni pleads a claim for unjust enrichment, alleging that
“Know Ink has received and retained the benefit of sales proceeds at the expense of Omni,”
resulting in Know Ink being unjustly enriched. (Doc. 1, ¶¶ 29-30.) Defendant seeks dismissal of
this claim on two grounds, neither of which is meritorious. First, Know Ink maintains that Count
4 is insufficiently pleaded because it “contains no express allegation that it would be unjust or
inequitable for Defendant to retain any funds under the Contract.” (Doc. 11, PageID.68.) But
the Complaint is replete with allegations sufficient to support that element of the claim. For
example, the Complaint alleges that Know Ink retained the subject funds “without a legitimate or
arguable reason for doing so” (doc. 1, ¶ 22), that it “unlawfully obtained monies rightfully
belonging to Omni” (id., ¶ 26), and that through its conduct “Know Ink has been unjustly
enriched” (id., ¶ 30). Under any fair reading of the Complaint, these and other allegations taken
in the aggregate are sufficient to plead the element that “it would be unjust to allow the
defendant to retain the benefit.” Miller v. Horn, 254 S.W.3d 920, 924 (Mo.App. W.D. 2008).
       Second, Know Ink contends that Count 4 “should be dismissed because Plaintiff has also
asserted a claim for breach of an express contract.” (Doc. 11, PageID.68.) It is true, of course,
that under Missouri law “a plaintiff may not recover under both an express contract and unjust
enrichment.” Affordable Communities of Missouri v. Federal Nat’l Mortg. Ass’n, 714 F.3d
1069, 1077 (8th Cir. 2013) (citations and internal quotation marks omitted). It is equally true that
federal courts routinely “have allowed plaintiffs to plead alternative theories for unjust
enrichment alongside a claim for breach of an express contract.” Moore v. Compass Group USA,



                                                 -8-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 9 of 12                        PageID #: 165




Inc., 2019 WL 4723077, *10 (E.D. Mo. Sept. 26, 2019) (citations omitted); see generally Rule
8(d)(2), Fed.R.Civ.P. (“A party may set out 2 or more statements of a claim … alternatively or
hypothetically, either in a single count or defense or in separate ones.”).8 That is what Omni has
done here. Defendant’s objection is not persuasive, and the Motion to Dismiss is properly
denied as to Count 4.
               6.       Open Account Claim (Count 5).
       Defendant also moves for dismissal of the claim for open account under Missouri law.
As pleaded, Count 5 alleges that the Contract required Know Ink to pay Omni its commissions
with 10 days of payment by any Alabama county purchasing Poll Pads, and further required
Know Ink to provide Omni with statements of all sales, but that Know Ink has not fulfilled those
requirements. (Doc. 1, ¶¶ 33-35.) According to defendant, the Complaint “does not allege any
of the required elements of an action on account and fails to state a claim.” (Doc. 11,
PageID.69.)
       Under Missouri law, the elements of a claim for action on account include “1) defendant
requested plaintiff to furnish merchandise or services, 2) plaintiff accepted defendant’s offer by
furnishing such merchandise or services, and 3) the charges were reasonable.” Home Service Oil
Co. v. Cecil, 513 S.W.3d 416, 419-20 (Mo.App. S.D. 2017). The Court finds that, construing all
reasonable inferences in favor of Omni, the Complaint has sufficiently pleaded each of these
elements. Therefore, the Motion to Dismiss is denied as to Count 5.
       B.      Motion to Transfer Venue.
       In addition, and in the alternative to its Rule 12(b)(6) Motion, Know Ink requests that
venue be transferred to the Eastern District of Missouri pursuant to 28 U.S.C. § 1404(a). That
statute provides, “For the convenience of parties and witnesses, in the interest of justice, a district
court may transfer any civil action to any other district or division where it might have been


       8
                 In its Reply, Know Ink contends that Count 4 should be dismissed because
alternative pleading is inappropriate here, inasmuch as “[n]o party disputes the enforceability of
the contract at issue herein.” (Doc. 23, PageID.146.) To the Court’s knowledge, however,
defendant has made no binding admissions and entered into no binding stipulations to that effect.
Plaintiff is entitled to maintain both alternative claims unless and until at least such time as either
(i) defendant conclusively admits to the validity and enforceability of the Contract, or (ii) there is
a judicial determination to that effect. In the interim, Omni may plead and pursue both causes of
action in the alternative.


                                                  -9-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 10 of 12                         PageID #: 166




 brought.” Id. Relevant considerations in that discretionary transfer inquiry include “(1) the
 convenience of the witnesses; (2) the location of relevant documents and the relative ease of
 access to sources of proof; (3) the convenience of the parties; (4) the locus of operative facts; (5)
 the availability of process to compel the attendance of unwilling witnesses; (6) the relative means
 of the parties; (7) a forum’s familiarity with the governing law; (8) the weight accorded a
 plaintiff's choice of forum; and (9) trial efficiency and the interests of justice, based on the
 totality of the circumstances.” Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir.
 2005) (citations omitted). For purposes of a § 1404(a) analysis, “[t]he plaintiff’s choice of forum
 should not be disturbed unless it is clearly outweighed by other considerations.” Halbert v.
 Credit Suisse AG, 358 F. Supp.3d 1283, 1287 (N.D. Ala. 2018) (citations omitted); see also
 Gubarev v. Buzzfeed, Inc., 253 F. Supp.3d 1149, 1167 (S.D. Fla. 2017) (“The plaintiff’s choice
 of forum is generally a factor that heavily weighs against transfer.”). Moreover, it is Know Ink’s
 burden to establish that the Eastern District of Missouri is more convenient than the Southern
 District of Alabama forum selected by Omni. See In re Ricoh Corp., 870 F.2d 570, 573 (11th
 Cir. 1989) (“in the usual motion for transfer under section 1404(a), the burden is on the movant
 to establish that the suggested forum is more convenient”); Fruitstone v. Spartan Race Inc., --- F.
 Supp.3d ----, 2020 WL 2781614, *3 (S.D. Fla. May 29, 2020) (“The party seeking transfer bears
 the burden of demonstrating entitlement.”).
        There is no reasonable basis for disputing that venue would properly lie in the Eastern
 District of Missouri. After all, the relevant statute provides that “[a] civil action may be brought
 in … a judicial district in which any defendant resides, if all defendants are residents of the State
 in which the district is located.” 28 U.S.C. § 1391(b)(1). Here, the only defendant is Know Ink,
 a Missouri limited liability corporation whose principal place of business is in the Eastern
 District of Missouri. For that reason, the Court summarily rejects any suggestion by plaintiff that
 the Eastern District of Missouri would be an improper forum for transfer of venue. Clearly, the
 case “might have been brought” in that district, as required for a § 1404(a) transfer to be
 permissible.
        That said, Know Ink’s showing falls short of meeting its burden under § 1404(a).
 Defendant makes only two arguments in support of its position that the Eastern District of
 Missouri is a more convenient venue than this District. First, Know Ink states that “the key
 witnesses and relevant documents are located in Missouri because agents and employees of



                                                  -10-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 11 of 12                       PageID #: 167




 Defendant are located in Missouri.” (Doc. 11, PageID.71.) As other courts have noted, “the
 significance of the convenience of witnesses factor is diminished where, as here, most of the
 potential witnesses, although in another district, are employees of a party and their presence at
 trial can be obtained by that party.” Halbert, 358 F. Supp.3d at 1286-87 (citation and internal
 quotation marks omitted); see also Fruitstone, 2020 WL 2781614, at *7 (“[T]ransfer may be
 denied when the witnesses, although in another district, are employees of a party and their
 presence can be obtained by that party.”) (citations omitted). It is also generally true that
 “[b]ecause most records and documents can be stored and transmitted electronically, their
 location is entitled to little weight,” unless the movant shows both “their importance to the
 resolution of the case, and the inability to move or copy them easily.” Combs v. Florida Dep’t of
 Corrections, --- F. Supp.3d ----, 2020 WL 3033246, *5 (N.D. Fla. May 20, 2020) (citations
 omitted); see also Hight v. United States Dep’t of Homeland Security, 391 F. Supp.3d 1178,
 1186 (S.D. Fla. 2019) (“[i]n a world with … copy machines, email, overnight shipping, and
 mobile phones that can scan and send documents, the physical location of documents is
 irrelevant”) (citations omitted). Know Ink has not done so here, but has instead offered only a
 general statement that “relevant documents” are located in Missouri. That is not sufficient.
        Second, Know Ink points out that the applicable contract contains a choice-of-law
 provision specifying that Missouri law governs. Be that as it may, Know Ink has neither
 identified material differences between the relevant laws of Missouri and Alabama, nor
 described any unsettled or complex aspects of Missouri law into which this dispute will obligate
 the Court to wade. Under the circumstances, this factor is entitled to little weight in the §
 1404(a) analysis. See, e.g., Harvard v. Inch, 408 F. Supp.3d 1255, 1264-65 (N.D. Fla. 2019)
 (“The forum’s familiarity with governing law is one of the least important factors in determining
 a motion to transfer, especially where no complex questions of foreign law are involved.”)
 (citations and internal quotation marks omitted); Mirasco, Inc. v. Ghaly, 2017 WL 4890540, *4
 (N.D. Ga. May 30, 2017) (“to the extent that Georgia substantive law applies, both Georgia and
 California district courts are capable of applying such law”).
        The Court understands that an Alabama forum is not terribly convenient for a Missouri-
 based defendant. But the same would be true of the requested Missouri forum for a Mississippi-
 based plaintiff. “Merely shifting inconvenience from one party to another is an insufficient basis
 for transfer.” Internap Corp. v. Noction Inc., 114 F. Supp.3d 1336, 1341 (N.D. Ga. 2015).



                                                 -11-
Case 1:20-cv-00175-WS-B Document 27 Filed 09/02/20 Page 12 of 12                        PageID #: 168




 Based on the arguments presented here, the Court finds that Know Ink has failed to meet its
 burden of establishing that the Eastern District of Missouri is more convenient than the Southern
 District of Alabama, or that other considerations clearly outweigh the forum selected by Omni.
 Accordingly, defendant’s request for a discretionary § 1404(a) transfer for the convenience of
 parties and witnesses, in the interest of justice, is denied.
 III.    Conclusion.
         For all of the foregoing reasons, it is ordered as follows:
         1. Defendant’s Motion to Dismiss or in the Alternative to Transfer Venue (doc. 10) is
             granted in part, and denied in part;
         2. The Motion to Dismiss is granted as to Count 3 in its entirety and as to the portion of
             Count 2 predicated on the “tort of bad faith” (as opposed to breach of the implied
             covenant of good faith and fair dealing), and those claims are dismissed;
         3. In all other respects, the Motion to Dismiss is denied;
         4. Defendant’s Motion to Transfer Venue under 28 U.S.C. § 1404(a) is denied;
         5. Defendant is ordered to file its Answer not later than September 18, 2020; and
         6. The stay of the deadlines set forth in the Preliminary Scheduling Order (doc. 13) is
             lifted. The parties are ordered to meet and file a report pursuant to Rule 26(f),
             Fed.R.Civ.P. as soon as practicable, but not later than October 1, 2020.


         DONE and ORDERED this 2nd day of September, 2020.


                                                 s/ WILLIAM H. STEELE
                                                 UNITED STATES DISTRICT JUDGE




                                                  -12-
